Per Curiam.
The charter of Port Huron in force when this controversy began made the common council the final judges as to the election of its members. It was not contemplated that such questions should be subjected to the delays and formalities of judicial proceedings. No doubt fairness requires that the rights of parties in such cases shall not be disposed of without giving them a chance to be heard, but although the course taken, if the papers are true, was very censurable, we' cannot review it.
Mandamus refused.